Martin, J.

delivered the opinion of the court.
The recision of the sale of a slave is claimed by the ven-dee, on the ground that he was in the habit of running away before the sale, in the knowledge of the vender, who, nevertheless, alleged, as it is said, that he was a good subject.—
The plea was the general issue, and the defendant is appellant, of a judgment of recision.
The evidence is, that the slave ran away once while he was owned by the vender, and was absent a few days only.
When he was arrested he gave to himself and his owner many names. Soon after the sale he ran away a second time. The vender’s broker, when bargaining with that of the vendee, represented the slave as a good subject.
The plaintiff’s Counsel has relied on the case of Sykes vs. *410Allen, 2d Martin, N. S.; and has cited Syrey, Pothier and Toullier.
. , " ! A slave’s misrepresentation of his that of'his'master, not^a^uffident circumstance to imply the habit of running away stance! Single m
posterior™^11 the someS weíght^in proving ^the exis-. oushaMt^but^he ning fawayf after the sale added to a fore, does not es-habit an an 6n0r
no?haffecteder by the assertion of Ins broker tbcifc tbe slave is a good character "SisCh not sisteiRte with^the circumstance of his having absented himself for a few days.
We have a special provision in our Code by which this case must be determined. — Civil Code, 2505.
If a slave has run away once, he is to be considered as hav- # . ing the habit of running away, if he stay away more than one month: so if he absent himself twice for several days,
We do not think that the slave’s misrepresentation of his 0wn name and that of his master, is a sufficient circumstance ' . . . . to authorize us to imply the habit from a single instance.
Circumstances posterior to the sale may have some weight in the scale of evidence in determining on the existence of a previous habit; but we do not think that the mere fact of runn'n§ away immediately after the sale, added to a single instance before, may be received as evidence of an anterior habit. It may be the consequence of the displeasure of be-so^ — of his dislike of the new owner.
Neither ought the vender to be affected by his broker’s assertion, that the slave was a good subject. Giving him such a character is not absolutely inconsistent with the cir-cumstance of his having once absented himself from his owner’s house for a few days.
It is therefore ordered, adjudged, and decreed, that the judgment of the District Court be annulled, avoided, and reverseh; arid proceeding to give such a judgment as, in our opinion, ought to have been given below, it is ordered, ad- . . . judged, and decreed, that there be judgment for the defendant, with costs in both courts.